Citation Nr: 1030810	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-04 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of basic eligibility for Department of Veterans Affairs 
(VA) benefits.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2008 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  

Please note this appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).


FINDINGS OF FACT

1.  In an August 2000 determination, the RO denied the 
appellant's claim for VA benefits on the basis that her spouse 
had had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of the 
U.S. Armed Forces during World War II.  Although the appellant 
was notified of the RO's determination and her appellate rights, 
she did not perfect an appeal within the applicable time period 
and the determination is final.

2.  In a March 2003 determination, the RO found that new and 
material evidence had not been received to reopen the appellant's 
previously denied claim of entitlement to basic eligibility for 
VA benefits.  Although the appellant was notified of the RO's 
determination and her appellate rights, she did not perfect an 
appeal within the applicable time period and the determination is 
final.

3.  In January 2008, VA received the appellant's most recent 
request to reopen her claim of entitlement to basic eligibility 
for VA benefits.  

4.  Evidence received since the final March 2003 determination is 
cumulative of evidence previously submitted to agency decision 
makers, and does not relate, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim of basic 
eligibility for VA benefits.  


CONCLUSIONS OF LAW

1.  The March 2003 determination that new and material evidence 
had not been received to reopen a previously denied claim of 
entitlement to basic eligibility for VA benefits is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2002).  

2.  New and material evidence has not been received to warrant 
reopening of the claim of basic eligibility for VA benefits.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice 
or development action is necessary in order to satisfy VA's 
duties to the appellant under the VCAA.  In a June 2008 letter, 
VA notified the appellant of the information and evidence needed 
to substantiate and complete her claim, and of what part of that 
evidence she was to provide and what part VA would attempt to 
obtain for her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009).  

The June 2008 letter also included the additional notification 
requirements imposed by the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Specifically, the RO advised the appellant that 
her claim had been previously denied on the basis that the 
service department had certified that her spouse had had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the U.S. 
Armed Forces during World War II.  The RO further explained the 
type of evidence necessary to establish the benefit sought.  

Following the issuance of this letter, the RO reconsidered the 
appellant's claim, most recently in the January 2010 Supplemental 
Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (holding that the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).

With respect to VA's duty to assist, the record shows that VA has 
undertaken all necessary development action.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  Specifically, the record 
shows that in October 2008, following receipt of the appellant's 
most recent request to reopen her claim, the RO contacted the 
service department and again requested verification of service 
for the appellant's spouse.  The RO enclosed the information 
provided by the appellant, as well as a copy of the prior 
certification.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 
(Fed. Cir. 2008) (holding that the duty to assist requires that 
new evidence submitted by a claimant in support of a request for 
verification of service from the service department must be 
submitted to the service department for review).  As set forth in 
more detail below, the service department responded that no 
change was warranted in the prior negative certification.  Since 
that negative certification, the appellant has produced an August 
2008 letter from the National Personnel Records Center (NPRC) 
again confirming that they were unable to certify that her spouse 
had the requisite service to entitle her to VA benefits.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issue now being decided.  No 
reasonable possibility exists that any additional assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).


Background

A review of the record shows that the appellant's spouse died in 
February 1993.  In March 2000, she filed a formal application for 
VA death benefits, alleging that her spouse had served as a 
private in the Philippine Commonwealth Army from May 1942 to 
April 1945, and that she was entitled to VA benefits based on his 
military service.

In support of her claim, the appellant submitted a December 1991 
certification purportedly from the Assistant Adjutant General, 
Armed Forces of the Philippines, noting that her spouse's name 
was carried in the Approved Revised Reconstructed Grla Roster of 
BN Staff 103rd Squdrn LGAF, with a date of recognition in April 
1945, subsequently revised to May 1942.  

The RO thereafter contacted the service department and requested 
verification of the reported military service of the appellant's 
spouse.  In July 2000, an official of the National Personnel 
Records Center (NPRC) responded that the appellant's spouse had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the Armed 
Forces of the United States.  

Based on the service department's negative certification, in an 
August 2000 determination, the RO denied the appellant's claim 
for VA death benefits on the basis that her spouse did not have 
the requisite military service to establish basic eligibility 
therefor.  Although she was notified of the RO's determination 
and her appellate rights, the appellant did not appeal.

In December 2002, the appellant requested reopening of her claim 
for VA death benefits.  In support of her claim, she submitted a 
copy of the December 1991 Philippine Army certification she 
previously submitted, as well as an affidavit from an individual 
who claimed to have served with the appellant's spouse during 
World War II.  The individual recalled that both he and the 
appellant's spouse had been members of 103rd Squadron, LGAF, and 
that they had had many encounters as guerrillas against the 
enemy.  

In March 2003, the RO again denied the appellant's claim for VA 
benefits.  The RO explained that basic eligibility for VA 
benefits could only be established upon certification of valid 
military service by the National Personnel Records Center (NPRC).  
She was advised that based on the information she had originally 
provided, including the name and date of birth of her spouse, the 
service department had certified that her spouse had had no 
qualifying military service.  Absent any variation on the 
information previously furnished to NPRC which resulted in the 
negative certification, her claim remained denied as the evidence 
was not new and material.  The appellant was notified of her 
appellate rights, but she did not appeal.

In January 2008, the appellant submitted her most recent request 
to reopen her claim of entitlement to VA benefits.  In connection 
with her claim, the RO again contacted the service department and 
requested reverification of the reported military service of the 
appellant's spouse, including a search under an alternative 
spelling of his name.  The RO provided the NPRC with the service 
document provided by the appellant as well as a copy of the prior 
negative certification to aid them in their search.  In October 
2008, the NPRC responded that no change was warranted in the 
prior negative certification.  

The appellant thereafter submitted a copy of the December 1991 
Philippine Army certification she previously submitted, as well 
as an August 2008 letter from the NPRC advising the appellant 
that although a name similar to that of her spouse appeared on 
the official guerilla roster of the 103rd Battalion, Luzon 
Guerrillas Armed Forces (LGAF), they were unable to determine if 
that listing actually pertained to the appellant's spouse 
himself.  The NPRC explained that in order to make such a 
determination, the record must contain an Affidavit for 
Philippine Army Personnel, PA AGO Form 23, bearing the name of 
the appellant's spouse and showing that he served with the above 
unit.  Immediately after World War II, these forms were provided 
to individuals who claimed to have participated with a guerilla 
unit or the U.S. Army Forces Far East during the war.  The NPRC 
official explained that their records did not contain a Form 23 
from the appellant's spouse.  Absent such form, they could not 
make a positive determination.  


Law and Regulations

New and Material Evidence

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2009).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

Basic eligibility for VA death benefits

The provisions of 38 U.S.C.A. §§ 1310 to 1318, pertaining to 
dependency and indemnity compensation benefits, and 38 U.S.C.A. § 
1542, pertaining to death pension benefits, require that the 
deceased person shall have been a veteran.  The term "veteran" 
means a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 
2002); 38 C.F.R. § 3.1(d) (2009).

Service before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active military, 
naval, or air service for the purposes of any law of the United 
States conferring rights, privileges, or benefits upon any person 
by reason of the service of such person or the service of any 
other person in the Armed Forces, except for specified benefits 
which do not include death pension benefits authorized by chapter 
15, title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. §§ 3.40, 3.41 (2009).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department if 
the evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time and character of 
service; and (3) in the opinion of the VA the document is genuine 
and the information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2009).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document may 
be accepted without verification if the document shows, in 
addition to meeting the above requirements, (1) service of four 
months or more, or (2) discharge for disability incurred in the 
line of duty, or (3) 90 days creditable service based on records 
from the service department such as hospitalization for ninety 
days for a line of duty disability.  38 C.F.R. § 3.203(b).  When 
the claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, the VA 
shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c) (2009).

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that the findings by the service department verifying a person's 
service are binding on VA for purposes of establishing service in 
the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340 (1997); 
Dacoron v. Brown, 4 Vet. App. 115 (1993).


Analysis

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against a finding that the 
appellant has submitted new and material evidence to reopen her 
claim of entitlement to basic eligibility for VA benefits.  

As discussed in detail above, the evidence received since the 
last final decision in March 2003 includes a copy of the December 
1991 Philippine Army certification she previously submitted.  
Evidence which is duplicative or redundant of that previously 
considered is not "new" for purposes of reopening a claim.  38 
C.F.R. § 3.156.  

Also submitted since the last final decision in March 2003 are 
the appellant's contentions to the effect her spouse served in 
the Philippine Commonwealth Army during World War II.  The Board 
finds that such statements are cumulative or reiterative of 
statements previously considered by the RO at the time of the 
prior decision denying basic eligibility for VA death benefits.  
Thus, the statements are not new.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).

The Board further notes that none of the newly received evidence 
is material or probative to the issue of legal entitlement to VA 
benefits.  What was missing at the time of the March 2003 
decision, and indeed all prior determinations, was evidence that 
the appellant's spouse had qualifying military service in the 
Armed Forces of the United States.  

The appellant's new submissions do not provide such evidence, nor 
do they satisfy the requirements of 38 C.F.R. § 3.203.  None of 
the new submissions are an official document of the appropriate 
U.S. service department, and thus none can be accepted by VA as 
verification of the service of the appellant's spouse without 
additional verification from the appropriate service department.  

Nonetheless, upon receipt of the appellant's most recent request 
to reopen her claim for VA benefits, the RO again sought 
certification of the reported service of the appellant's spouse 
and received a negative reply from NPRC.  The appellant has also 
provided a letter from NPRC similarly advising her that they were 
unable to certify that her spouse had qualifying military 
service.  This additional evidence obviously does not raise a 
reasonable possibility of substantiating the claim and does not 
provide a basis for reopening.  38 C.F.R. § 3.156.

In light of the above, the Board concludes that new and material 
evidence has not been submitted to establish legal entitlement to 
VA benefits.  The preponderance of the evidence is against the 
claim and the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to basic 
eligibility for Department of Veterans Affairs (VA) benefits is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


